department of the treasury internal_revenue_service z washington d c tax exempt and ee eo ee feb ee uniform ssue list legend taxpayer a ae company m gions amount b qs ira x dear mr qa in a letter dated date you requested a ruling from the internal_revenue_service waiving the 60-day rollover requirement found in sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on date taxpayer a received a distribution check in amount b from his individual_retirement_account ira ira x maintained with company m taxpayer a erroneously believed he had days to roll over amount b into another ira after days he learned of his mistake when he attempted to make a rollover_contribution to another ira taxpayer a immediately wrote to the internal_revenue_service to determine if there was a procedure by which the service could grant an extension of time to establish a rollover ira account based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in section wi d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a roflover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment se by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates an error in his understanding and that taxpayer a had every intention to rollover amount b taxpayer a did not use the funds for other purposes and immediately took steps to contact the service when he discovered his error regarding the correct rollover period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b from ira x pursuant to this ruling letter taxpayer a is granted a period not to exceed days measured from the date_of_issuance of the letter to contribute amount b into an ira which meets the requirements of code sec_408 provided all requirements except the day requirement of code sec_408 of code sec_408 are met with respect to such contribution of amount b to an ira the contribution of amount b distributed from ira x to an ira will be considered a rollover_contribution within the meaning of code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t3 sincerely yours fances v sloan manggér employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
